Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 requires, among other things .  ” A computing system… the logic coupled to the one or more substrates to: recognize, via a neural network, a pattern of memory access and compute instructions based on an input set of machine instructions; determine, via the neural network, a sequence of instructions to be offloaded for execution by the secondary computing device based on the recognized pattern of memory access and compute instructions; and translate the sequence of instructions to be offloaded from instructions executable by a central processing unit (CPU) into instructions executable by the secondary computing device”.   The closest prior art includes Wilkinson (patent application publication No. 2008/0147376) and Lin (patent application publication No. 2018/0114117) and Park (ACM paper entitled Trace-Driven Memory Access Pattern Recognition in Computational Kernels).
Wilkinson taught a system with a CPU an further processor where within the CPU translating  an instruction  from a  sequence of instructions into code suitable for processing by the further processor (e.g., see abstract and fig. 5). Lin taught deep neural network (DNN) including receiving  a DNN net file  to one of the source files generating an executable FPGA bit file using one or more source files  and downloading the bit file to the FPGA)(e.g., see abstract and paragraph 0006 and fig. 4). Park taught using memory traces to recognize which memory access patterns a given 
However Wilkinson and Lin and Park did not disclose  “…the logic coupled to the one or more substrates to: recognize, via a neural network, a pattern of memory access and compute instructions based on an input set of machine instructions; determine, via the neural network, a sequence of instructions to be offloaded for execution by the secondary computing device based on the recognized pattern of memory access and compute instructions; and translate the sequence of instructions to be offloaded from instructions executable by a central processing unit (CPU) into instructions executable by the secondary computing device”.   The other independent claims 7,14 and 20 recite similar limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gaudet (patent No. 7,203,932) disclosed system for using idiom recognition during a software translation processing (e.g. see abstract).

K N  (patent application publication No. 2005/0235269) disclosed system for translating binary code (e.g., see abstract).
Hyde (patent application publication No. 2014/0136915) disclosed error correction with non-volatile memory on an integrated circuit (e.g., see abstract).
Gao (patent application publication No. 2018/0107489) disclosed computer instruction processing with coprocessor that translates register address of the CPU into binary codes included in  second instruction set into register address of the coprocessor (e.g., see abstract and fig. 6).
Sinha (patent application publication No. 2018/0307971) disclosed dynamic precision for neural network compute operations (e.g., see abstract).
Verma (patent application publication No. 2018/0373760) disclosed parallel compute offload to data base accelerator (e.g., see abstract).
Gellerich (patent application publication No. 2019/0235872) disclosed processor cache with data prefetcher (e.g., see abstract).
Jeong, Hyuk-Jin  et. al., IONN: Incremental Offloading of Neural Network Computations from Mobile Device to Edge Servers, 2018, ACM, pp. 401-411. (Year: 2018)
 Lipton, Z.C et al., A Critical Review of Recurrent Neural Networks for Sequence Learning, 2015, Cornell Univ., arXiv, 38 pages.  (Year: 2014).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/Primary Examiner, Art Unit 2183